
	

115 HR 6720 : Dog and Cat Meat Trade Prohibition Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6720
		IN THE SENATE OF THE UNITED STATES
		September 17, 2018Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To prohibit the slaughter of dogs and cats for human consumption, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Dog and Cat Meat Trade Prohibition Act of 2018. 2.Prohibition on slaughter of dogs and cats for human consumption (a)In generalExcept as provided in subsection (c), no person may—
 (1)knowingly slaughter a dog or cat for human consumption; or (2)knowingly ship, transport, move, deliver, receive, possess, purchase, sell, or donate—
 (A)a dog or cat to be slaughtered for human consumption; or (B)a dog or cat part for human consumption.
 (b)ScopeSubsection (a) shall apply only with respect to conduct— (1)in interstate commerce or foreign commerce; or
 (2)within the special maritime and territorial jurisdiction of the United States. (c)Exception for Indian TribesThe prohibition in subsection (a) shall not apply to an Indian (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) carrying out any activity described in subsection (a) for the purpose of a religious ceremony.
 (d)PenaltyAny person who violates subsection (a) shall be subject to a fine in an amount not greater than $5,000 for each violation.
 (e)Effect On State lawNothing in this section— (1)limits any State or local law or regulation protecting the welfare of animals; or
 (2)prevents a State or unit of local government from adopting and enforcing an animal welfare law or regulation that is more stringent than this section.
				Passed the House of Representatives September 12, 2018.Karen L. Haas,Clerk.
